Downey, C. J.
Isaac Johnson, guardian, and successor in that trust of Kitch, sued Kitch and his surety on his bond as guardian, and had judgment in his favor. This action was brought to review that judgment. A demurrer to the complaint was sustained, and there was judgment for the defendant. The sustaining of the demurrer is the error assigned.
The complaint is not for material new matter discovered since the rendition of the judgment, but is for alleged errors *60of the court, committed during the trial of the cause. No complete record of the former cause is made part of the complaint, nor does it appear that any exception was taken to such rulings by the defendants, in such original action. These are urged as fatal objections to the complaint, and we think they must be so regarded by us. On the first ground of objection, see Owen v. Cooper, 46 Ind. 524, and Davis v. Perry, 41 Ind. 305. On the second ground, see Richardson v. Howk, 45 Ind. 451.
The judgment is affirmed, with costs.